Notice of Pre-AIA  or AIA  Status

The present application, filed on or after March 16, 2013, is being examined under the pre-AIA  first to invent provisions.
This communication is responsive to the application filed on 12/05/2017, which is a continuation of application 15/442,966, filed 02/27/2017.
Claim 1 is presented for examination.

Information Disclosure Statement
The information disclosure statement (IDS) filed on 12/05/2017, 12/22/2017, 05/28/2019, and 10/03/2019 comply with the provisions of M.P.E.P 609. They have been placed in the application file. The information referred to therein has been considered as to the merits.

Abstract
The Abstract filed on 12/05/2017 has been considered as to the merits.

Drawings
The Drawings filed on 12/05/2017 have been considered as to the merits.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(B)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.



The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention. 

Claim 1 is  rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which applicant regards as the invention.
- Claim 1 recites the limitation “processing, by the data processing engine based on the set of maturity factors, the set of IoT data, wherein processing the set of IoT data includes deriving meaning, extracting inferences, performing deductions, and forming conclusions”. The specification does not supported these limitations. It is unclear how these steps are performed. Applicant is required to clarify the above mention limitation.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).

The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
              Claim 1 is provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claim 1 of copending Application No. 15/442,966. Although the claims at issue are not identical, they are not patentably distinct from each other because claim 1 of the present invention substantially include all the limitations of claim 1 with more limitations. This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.


Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
	(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains.  Patentability shall not be negatived by the manner in which the invention was made.

Claim 1 is rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Veeningen et al., (US8,688,487), hereinafter “Veeningen”, in view of Siebel et al., (US2017/0006135), hereinafter “Siebel”, and further in view of Gagne et al., (US2017/0103330), hereinafter “Gagne”, and further in view of Cruz Huertas et al. (US 2018/0174671), hereinafter “Cruz Huertas”. 
As per claim 1, Veeningen discloses a computer-implemented method of Internet of Things (IoT) data maturity management for improving data management efficiency, relevancy, and accuracy  (Col.8, Lines 60 - 63 and Col.14, Lines 19 – 22, the surface unit (134) may be a single unit, or a complex network of units used to perform the necessary data management functions throughout the oilfield, wherein the technology data provider is configured to use the technology maturity manager to obtain technology maturity indexes based on the technology maturity information), the method comprising:
	- ingesting, by a data maturity engine, a set of IoT data utilizing a plurality of sensors associated with a plurality of IoT devices (Col.2, Lines 57 - 62, Col.2, Lines 65 - 67 and Col.5, Line 66 - Col.6, Line 2, sensors are positioned throughout the oilfield to collect data relating to maturity report may include graphical and/or textual representations of a technology maturity index of a technology); 
	- routing, to the data processing engine based on the recomputed data maturity score exceeding the threshold routing score, the set of IoT data (par. [0237], returning solutions more quickly and with greater reliability).  
             Veeningen discloses the invention as claimed. However, Veeningen does not disclose the limitation wherein the structures and unstructured data includes audio data, video data, biometric data”. 
             Meanwhile, Cruz Huertas disclose where is  wherein the structures and unstructured data includes textual data, image data, and audio data, video data, biometric data, and resource usageresource usage [0029], [0032], and [0016], the set of sensor-derived data may include textual data (e.g., textual summaries or descriptions of environmental conditions or individual behavior), measurements (e.g., numbers, integers, statistics), audio data (e.g., captured image data (e.g., pictures, still images, snapshots), video data (e.g., captured videos of actions or events), biometric data  (e.g., pacemaker), video and unstructured content, resource usage, and the like). 
Therefore, it would have been obvious to one having ordinary skill in the art at the time of the effective filing date of the present invention to have modified the Veeningen to use the features of Cruz Huert in order to ensure cognitive adaptations such as increasing cognitive systems for well-being management in a living environment 
                Veeningen and Cruz Huertas disclose the invention as claimed. Meanwhile, Siebel discloses determining, with respect to the set of IoT data by the data maturity engine, a set of maturity factors which indicates a fitness for utilization of the set of IoT data by a data processing engine (par. [0148], [0160], [0388], [0570], [0591], determine whether all rows have required fields and if an error is located during validation, wherein the check may include analyzing the data to determine an acceptability of the load profile and energy consumption values using a variety of plausibility checks and determine whether there are data gaps and data anomalies and also determining whether each case is a true positive case involving actual revenue theft or a false positive, note that anomalies and false positive are analogous to inmature and the true positive is analogous to maturity); 
	- identifying, by the data maturity engine based on the set of maturity factors for the set of IoT data, a data management operation to manage the set of IoT data, wherein maturity factors indicates a fitness for utilization of the set of IoT data (par. [0148], examining the structure of incoming data to ensure that incoming data is accurately analyzed, if recognizing the provided data does not match the expected format or recognizing when a number value is erroneously provided as text, preventing the mismatched data from being loaded, and logs the issue in a 
	- ascertaining, with respect to the set of IoT data by the data maturity engine, a data expiration maturity factor feature (par. [0148], examining the structure of incoming data to ensure that incoming data is accurately analyzed, if recognizing the provided data does not match the expected format or recognizing when a number value is erroneously provided as text, preventing the mismatched data from being loaded, and logs the issue in a logging file system which is a temporary storage for review and investigation, thereby ensuring that incoming data is accurately analyzed); 
	- selecting, based on the data expiration maturity factor feature, the data management operation to manage the set of IoT data (par. [0148], examining the structure of incoming data to ensure that incoming data is accurately analyzed, if recognizing the provided data does not match the expected format or recognizing when a number value is erroneously provided as text, preventing the mismatched data from being loaded, and logs the issue in a logging file system which is a temporary storage for review and investigation, thereby ensuring that incoming data is accurately analyzed); carrying-out, by the data maturity engine, the data management operation to manage the set of IoT data  (see par. [0160], [0393], [0437]).  
Therefore, it would have been obvious to one having ordinary skill in the art at the time of the effective filing date of the present invention to have modified the cited references to use the cyberphysical (IOT) application development platform of Siebel in order to ensure that incoming data meets the requirements for accurate analysis.
               The combination of Veeningen and Siebel discloses the invention as claimed. Meanwhile, Gandhi discloses computing, with respect to the set of IoT data based on the set of 
	- comparing the data maturity score with a threshold routing score (par. [0037], the received vector is compared to the MRI limit and the model is selectively changed based upon the comparing. In other aspects, vectors are received having actual values of driver and response sensors. More particularly, this can be adapted for comparing two vectors having equal numbers of elements, where a similarity score is yielded for comparing each like element of the two vectors, and then averaging or otherwise statistically combining the similarity scores into one vector-to-vector similarity score);
	- preventing, based on threshold routing score exceeding the data maturity score, the set of IoT data from being routed to the data processing engine (par. [0042], The DSA trigger rule 142 indicates a new state, which may or may not be out-of-range, but is significantly dissimilar to the model, wherein the DSA trigger rule is designed to mark observation for adaptation, when the driver parameters' global similarity is below a preset threshold, wherein the global similarity is a single quantitative measure of how well the model generated estimate adheres to their corresponding actual values for at a given observation);  	
	- recomputing, with respect to the set of IoT data based on the set of maturity factors, the data maturity score (par. [0037], [0089], comparing two vectors having equal numbers of elements, where a similarity score is yielded for comparing each like element of the two vectors, and then averaging or otherwise statistically combining the similarity scores into one vector-to-vector similarity score);

	- processing, by the data processing engine based on the set of maturity factors, the set of IoT data, wherein processing the set of IoT data includes deriving meaning, extracting inferences, performing deductions, and forming conclusions (par. [0010], a determination is made as to whether a component represented by the model is near failure or where some control action needs to be performed. An alert to a user when the component is near failure (or where some control action needs to be performed) is generated). 
It would have been obvious to one having ordinary skill in the art at the time of the effective filing date of the claimed invention to have modified the combined system of cited references to recompute with respect to the set of IoT data based on the set of maturity factors, the data maturity score in order to achieves greater asset states domain coverage, thereby reducing maintenance load of an analyst by rapidly and opportunistically auto-adapting states and the model.
	

Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Loan T. Nguyen whose telephone number is (571) 270-3103.  The examiner can normally be reached on Monday and Thursday, from 8:00 am - 5:00 pm. If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Aleksandr Kerzhner can be reached on (571) 270-1760.  The fax phone number for the 

/LOAN T NGUYEN/Examiner, Art Unit 2165